Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 was received and has been entered.  Claims 1, 4, and 6 were amended. Claims 1, 4-6, and 14-15 are in the application and pending examination. Claims 7 and 10-13 have previously been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“camera configured to acquire a captured image of the workpiece table or the workpiece placed on the workpiece table” in claim 1
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “single workpiece”, “first correction tables”, and “second correction tables” .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  

“the controller is configured to: 								… create, based on … a detected position of the workpiece table from the linear scale and the captured image from the camera, a first reference correction table, a second reference correction table, and a third reference correction table…” 
Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 112
Claim1, 4-6, and 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite: “
the controller is configured to: 								… create, based on … a detected position of the workpiece table from the linear scale and the captured image from the camera, a first reference correction table, a second reference correction table, and a third reference correction table…”
Based on the discussion, Examiner considers this new matter to not be supported by the application as filed.
Claims 4-6 and 14-15 are rejected for their dependence on an indefinite claim.
Claim 1, 4-6, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites:
 “the controller is configured to: 								… create, based on … a detected position of the workpiece table from the linear scale and the captured image from the camera, a first reference correction table, a second reference correction table, and a third reference correction table…” 
  
Based on the following Wands analysis factors
A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art; 
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claims are specific to processing steps of a controller to provide precise movements of a droplet ejecting apparatus. 
The nature of the invention to detect position and make corrections based on specific detection measurement.
 State of the prior art disclosed in application is directed to the position detection using reference marks but not using a linear scale or a picture. Numerous position Detection means are disclosed ie pulse signal, imaging units, etc. But there is not description how a captured image by an alignment camera is used to generate reference correction tables.
Level of one of ordinary skill in the field of position measurement would be high.
Level of predictability would be high.
The inventor did not provide adequate direction for  “ create, based on … a detected position of the workpiece table from the linear scale and the captured image from the camera, a first reference correction table, a second reference correction table, and a third reference correction table…” Examiner is not considering a pulse signal to determine position the same as a captured image and is not considering reference marks to be equivalent to a linear scale.
The inventor did not provide a working example based on detecting position of the workpiece table from a linear scale and captured image of the camera. Examples for determining position with a linear scale include a pulse signal from a rotary encoder but not a determination based on a captured image. (see paragraphs 87 and 113 of the specification.)
A high quantity of experimentation would be required to detecting position of the workpiece table from a linear scale and captured image of the camera based on the different ways these different components could be combined and the different processing steps possible. Numerous position Detection means are disclosed ie pulse signal, imaging units, etc. But there is not description of necessary steps on how a captured image by an alignment camera is combined with a linear scale to generate reference correction tables.

Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) and US Pat. Pub. No. 20120154826 A1 to Hiroyuki Yamazaki (hereinafter Yamazaki) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) as applied to claim 1 and further in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo) is withdrawn based on the amendment to claim 1 and cancellation of claim 2.
The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo) as applied to claim 2 and further in view of US Pat. Pub. No. 20040267399 A1 to Merritt Funk (hereinafter Funk) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) and US Pat. Pub. No. 20120154826 A1 to Hiroyuki Yamazaki (hereinafter Yamazaki) as applied to claim 1 and further in view of US Pat. Num. 6,390,587 B1 to Francesc Subirada (hereinafter Subirada) is withdrawn based on the amendment to claim 1.
 
Double Patenting
The previous rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/904,553 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘553) in view of US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20120154826 A1 to Hiroyuki Yamazaki (hereinafter Yamazaki) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20120154826 A1 to Hiroyuki Yamazaki (hereinafter Yamazaki) is withdrawn based on the amendment to claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, and 14-15 have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KARL KURPLE/
Primary Examiner
Art Unit 1717